                          IN THE UNITED STATES DISTRICT COURT

                         FOR THE SOUTHERN DISTRICT OF GEORGIA

                                         DUBLIN DIVISION

RICARDO JAMAL STROZIER,                        )
                                               )
              Plaintiff,                       )
                                               )
       v.                                      )               CV 318-057
                                               )
PHIL HALL, Warden; CATHY LEWIS,                )
Deputy Warden of Care and Treatment;           )
FRED GAMMAGE, Deputy Warden of                 )
Security; and BARBARA GRANT, Unit              )
Manager, individually and in their official    )
capacities,                                    )
                                               )
              Defendants.                      )
                                          _________

                                              ORDER
                                              _________

       Let a copy of this Report and Recommendation be served upon counsel for the

parties. Any party who objects to this Report and Recommendation or anything in it must

file, not later than January 2, 2019, written objections specifically identifying the portions of

the proposed findings and recommendation to which objection is made and the specific basis

for objection.1 The Clerk will submit this Report and Recommendation together with any

objections to United States District Judge Dudley H. Bowen, Jr., on January 3, 2019. Failure

to file specific objections within the specified time means that this Report and

Recommendation may become the opinion and order of the Court, Devine v. Prison Health




       1
           A copy of the objections must be served upon all other parties to the action.
Servs., Inc., 212 F. App’x 890, 892 (11th Cir. 2006), and may limit a party’s appellate rights.

Dupree v. Warden, 715 F.3d 1295, 1300 (11th Cir. 2013).

       Requests for extension of time to file objections to this Report and Recommendation

shall be filed with the Clerk of Court for consideration by the undersigned.

       A party may not appeal a Magistrate Judge’s recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by the District Judge.

       SO ORDERED this 11th day of December, 2018, at Augusta, Georgia.




                                              2
